ON SUGGESTION OF ERROR.
It is submitted in a suggestion of error that the decision of the court is erroneous in the respects (1) that interest, as is ordinarily the case, was allowed only from the date of the decree, and (2) in not allowing attorney's fees; and for the first time appellant calls our attention in this particular to a section of the statute, section 23, chapter 256, Laws 1914, section 6979, Hemingway's Code *Page 763 
1927, and to the case, Buckley v. City of Jackson, 125 Miss. 780, 88 So. 334. For the reason that these two matters were not presented as distinct points for determination in the original submission, and were not briefed nor in any manner argued, we could properly overrule the said suggestion without further attention. Johnson v. State (Miss.), 122 So. 529; Eady v.State (Miss.), 122 So. 199; McCaskey Register Co. v. Swor
(Miss.), 122 So. 753.
Because, however, the points were in a manner, even though not in a sufficient manner, raised in the last four lines of appellant's original brief, and because of the nature of the said points, we waive the rule, and respond that, in accordance with the first above-cited case, the suggestion will be sustained as to the interest, and the decree will be amended so as to carry interest from October 1, 1922.
Touching the second point, a question is there presented which is not free from difficulty, as has often been the case in respect to statutes providing attorney's fees. No decision in exact point has been brought to our attention by appellant, nor have we on our part been able to find any. We must therefore rest our conclusion on a general course of reasoning.
While the weight of authority is that statutory provisions for the imposition of attorney's fees in proceedings to collect special improvement assessments are valid, there is no great number of cases on the direct point, and of these several have arrived at the conclusion with evident reluctance and misgivings. And upon the general proposition of allowing statutory attorney's fees as a part of the recovery in a special class of cases, there is the utmost confusion and contrariety of judicial opinion. For instance, in many states the statutes have attempted to allow attorney's fees to successful plaintiffs in suits to foreclose mechanic's liens. In several of those states, their supreme courts have held the provision invalid, *Page 764 
while apparently about an equal number have sustained it.
It is broadly declared in a few of the cases that statutes which allow attorney's fees to a successful plaintiff and not to a successful defendant are void as denying the equal protection of the laws, and the quotation in Sorenson v. Webb, 111 Miss. at page 90, 71 So. 273, would indicate that our own court gave some favorable consideration to this view. See, also, Chicago,etc., R.R. Co. v. Moss, 60 Miss. 641. But since the result we reach will remove the question, we do not go so far as to indicate any definite opinion in this case upon the constitutionality of the statute. We simply call attention to the unguarded language of the statute which declares that "the chancellor shall allow a reasonable attorney's fees in each case." Does it mean that if the defendant is successful the chancellor shall allow the defendants his attorney's fees? It would hardly be so agreed by the appellant city, nor would the said city agree, as we take it, that if the defendant is partly successful he shall be in that part allowed his attorney's fees. Does the statute mean that the chancellor shall allow the city its attorney's fees even though the defendant is successful in defeating the entire suit? It is not so contended; but it is contended that the city having won to the extent of sixty per cent of its claim, the allowance to it shall be of sixty per cent of its attorney's fees. In what right then, unless the defendant is allowed forty per cent of his attorney's fees? For if it was necessary for the city to have an attorney to recover the sixty per cent it was equally necessary for the defendant to employ an attorney to protect himself against the forty per cent which the city was wrongfully demanding and pressing upon him. Interest may be apportioned according to the recovery, but how are attorney's fees to be so apportioned? Are we to ascribe the services of the attorneys to the sixty per cent or to the forty per cent? Upon what *Page 765 
feature as between the two did the legal contest the more largely proceed, and upon which side of these two amounts did the burden of the work rest? These are some of the several considerations which the inquiry presents and which at last reduce the exact question to one impossible to answer except to have recourse to an arbitrary calculation, if any allowance is to be made.
Rather than that, we think the proper course to take is by the analogies of other instances in which attorney's fees are allowed. For instance, in partition attorney's fees are allowed only when there is no contest upon the merits of the case; and in dissolutions of injunctions where there are essential questions in the case which are litigated other than the sole question of the injunction, no fees are allowed. So here, it was not a case of an uncontested proceeding to enforce the cost of the local improvement, but was a meritorious litigation contested with energy and ability on both sides, and in which both sides were partly successful and party unsuccessful. In such a case, we must hold that no attorney's fees are allowable under the statute in question.
Sustained in part, and in part overruled.